Citation Nr: 0519799	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-18 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
dislocation of the right (major) shoulder with degenerative 
joint disease, currently rated as 30 percent disabling. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

3.  Entitlement to an increased evaluation for degenerative 
changes of the lumbar spine with spinal stenosis, rated as 
noncompensable (zero percent) disabling from September 11, 
2001 and as 10 percent disabling from May 11, 2001, from an 
initial grant of service connection.

4.  Entitlement to an increased evaluation for residuals of 
right tibia and fibula fracture, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel  


INTRODUCTION

The veteran served on a period of active duty in the Army 
from April 1960 to November 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from June 1995, February 2000, June 2000, and June 2001 
rating decisions rendered by the San Juan, Puerto Rico and 
St. Petersburg, Florida, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

As an initial matter, the Board finds that the necessary 
documents have not been sent by the RO to the veteran in 
order to meet the standard for VCAA notice, as set forth by 
the Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
concerning the veteran's claim for entitlement to service 
connection for PTSD.  

The Board also notes that further development is necessary 
concerning the veteran's claim for entitlement to an 
increased evaluation for recurrent dislocation of the right 
(major) shoulder with degenerative joint disease, currently 
rated as 30 percent disabling.  In a May 1979 rating 
decision, the veteran was assigned a 30 percent disability 
rating for his right shoulder disability under Diagnostic 
Codes 5201-5202, effective from June 27, 1978.  In a February 
2000 rating decision, the RO continued the veteran's 30 
percent rating for his service-connected right shoulder 
disability.  The veteran filed a notice of disagreement in 
July 2000 as well as formally appealed this determination in 
September 2000.  In an August 2003 rating decision, the RO 
assigned the veteran a temporary total disability evaluation 
effective June 6, 2003 based on surgical or other treatment 
necessitating convalescence under 38 C.F.R. § 4.30 (2004).  
VA hospital treatment records indicate that the veteran 
underwent a total right shoulder replacement on June 6, 2003.  
In the August 2003 rating decision, the RO also continued the 
previously assigned 30 percent disability evaluation for the 
veteran's right shoulder disability, effective from August 1, 
2003.  However, the RO recharacterized the veteran's 
disability as right (major) shoulder recurrent dislocation 
with degenerative joint disease and rated the disability 
under Diagnostic Codes 5021-5202.  The veteran's appeal for a 
higher rating remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993)(where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that when a total shoulder replacement is 
performed, a total schedular evaluation is assigned for one 
year, and thereafter, the veteran is evaluated based on 
chronic residuals.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5051 (2004).  The most current medical evidence of record, 
the veteran's June 2003 VA inpatient as well as outpatient 
treatment notes, only show that he underwent a total right 
shoulder replacement and do not provide any evidence of his 
current chronic right shoulder residuals after the June 2003 
surgical procedure.  Consequently, the Board finds that 
obtaining a VA orthopedic examination is necessary to assess 
the current severity of the residuals of the veteran's 
postoperative right shoulder disability.    

Service medical records indicate that the veteran suffered 
injuries after being hit by a car during active service in 
1962.  The veteran claims that he suffers from PTSD due to 
that traumatic event incurred during active service.  A June 
1996 VA outpatient treatment note lists an assessment of PTSD 
due to a traumatic event.  However, multiple VA examination 
reports and outpatient treatment notes indicate that the 
veteran suffers from major depressive disorder.  Based on the 
evidence discussed above, the Board finds that a VA 
psychiatric examination is necessary to determine whether the 
veteran has PTSD under 38 C.F.R. § 4.125(a) (2004) and, if 
so, to determine whether the veteran's specific claimed in-
service stressor caused him to develop PTSD.  VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2004).

Additional due process development is also required with 
regard to the veteran's claim for entitlement to an increased 
evaluation for degenerative changes of the lumbar spine with 
spinal stenosis, currently rated as noncompensable (zero 
percent) disabling from September 11, 2001 and as 10 percent 
disabling from May 11, 2001, from an initial grant of service 
connection.  In a June 2001 rating decision, the RO granted 
entitlement to service connection for degenerative changes of 
the low back with spinal stenosis and assigned a 
noncompensable (zero percent) rating effective from September 
11, 1991 as well as assigned 10 percent rating effective from 
May 11, 2001 under Diagnostic Codes 5003-5292.  In July and 
August 2001 statements, the veteran noted that he disagreed 
with the both ratings assigned and indicated that he should 
be assigned a compensable rating prior to May 2001 as well as 
assigned an increased rating for his service-connected back 
disability.  The Board considers the veteran's July and 
August 2001 statements as a notice of disagreement concerning 
the assignment of the initial noncompensable (zero percent) 
rating effective from September 11, 1991 as well as the 
assignment of a 10 percent rating effective from May 11, 2001 
for veteran's lumbar disability in the RO's June 2001 rating 
decision.  A review of the veteran's claims folder does not 
indicate that a statement of the case (SOC) has been issued 
for this claim.  See 38 C.F.R. § 19.26 (2004).  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
in such circumstances, that the Board is to remand the claim 
to the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Additional due process development is also required with 
regard to the veteran's claim for entitlement to an increased 
evaluation for residuals of right tibia and fibula fracture, 
currently rated as 10 percent disabling.  In a June 1995 
rating decision, the RO continued the 10 percent rating 
assigned under Diagnostic Code 5262 for the veteran's right 
leg disability.  After filing a notice of disagreement in 
July 1995, the veteran filed a formal appeal in November 1999 
after the RO had issued a SOC in October 1999.  Multiple 
SSOCs were issued to the veteran concerning this claim in 
June 2000 and July 2000.  The veteran's appeal was never 
certified to the Board for this issue.  However, the Board 
notes that a VA Form 8, Certification of Appeal, is issued by 
an RO for administrative purposes only and does not confer or 
deprive the Board of jurisdiction of an issue.  See 38 C.F.R. 
§ 19.35 (2004).  In a June 2003 rating decision, the RO again 
continued the 10 percent rating assigned for the veteran's 
right leg disability.  Additional evidence had been 
associated with the file concerning the veteran's right leg 
disability since the issuance of the July 2000 SSOC.  A 
waiver of RO consideration of this evidence is not of record.  
Consequently, the veteran's appeal must be referred to the RO 
for initial consideration of the additional evidence 
associated with the file after issuance of the July 2000 
SSOC.  See 38 C.F.R. § 20.1304 (2004), as amended by 69 Fed. 
Reg. 53,807 (September 3, 2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran has not been issued a 
letter concerning VA's duties to notify 
and to assist under the VCAA in 
conjunction with the claim of entitlement 
to service connection for PTSD currently 
on appeal.  Provide VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2004) and include the following 
information:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim entitlement to service 
connection for PTSD; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

2.  Furnish the veteran and his 
representative with an SOC pertaining to 
the veteran's disagreement with the 
initial disability evaluations assigned 
for degenerative changes of the lumbar 
spine with spinal stenosis as 
noncompensable (zero percent) disabling 
from September 11, 1991 and as 10 percent 
disabling from May 11, 2001.  Concomitant 
with such action, advise the veteran and 
his representative of the statutory 
period of time within which the veteran 
must furnish VA with a substantive appeal 
on this issue in order to perfect his 
appeal.

3.  Obtain any outpatient or inpatient 
treatment records for the veteran's right 
shoulder, psychiatric, and right leg 
disabilities from the VA Medical Center 
in Tampa, Florida for the time period 
from June 2003 to the present. 

4.  Obtain any treatment records for the 
veteran's right shoulder, psychiatric, 
and right leg disabilities from the VA 
Outpatient Clinic in Orlando, Florida for 
the time period from June 2003 to the 
present.

5.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine whether the veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether the veteran's specific claimed 
in-service stressor caused him to develop 
PTSD.  The examiner should review the 
claims folder, including a copy of this 
REMAND.  If PTSD is diagnosed, the 
examiner's report should specifically 
identify the stressor(s) that are 
adequate to support the veteran's 
diagnosis of PTSD. The examination and 
the report thereof should be in 
accordance with the DSM-IV.  See 38 
C.F.R. § 4.125 (2004).  All findings and 
opinions should be reconciled with the 
evidence already of record and the 
examiner should provide complete 
rationale for all opinions and 
conclusions expressed.  If the examiner 
believes that the veteran does not suffer 
from PTSD related to stressful situations 
during his military service, supporting 
rationale for that opinion should be 
provided in the report.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

6.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current service-connected right 
shoulder disability residuals.  In the 
report of examination, the examiner 
should describe all symptoms due to the 
veteran's service-connected right 
shoulder disability.  Any necessary 
related studies, including X-ray studies 
and range of motion testing in degrees, 
should be done.  The examiner should also 
note the veteran's complaints, any 
objective evidence supporting any 
findings of right shoulder weakened 
movement, including movement against 
varying resistance; excess fatigability 
with use; incoordination; painful motion; 
and pain with use.  These determinations 
should, if possible, be expressed in 
terms of degrees of additional range of 
motion loss due to any pain with use, 
weakened movement, excess fatigability or 
incoordination.  The examiner should also 
express an opinion as to the medical 
probability that there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  The claims folder and a 
copy of the REMAND should be made 
available to the examiner for review in 
conjunction with the examination.

7.  Readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for recurrent dislocation of the right 
(major) shoulder with degenerative joint 
disease, entitlement to service 
connection for PTSD, and entitlement to 
an increased evaluation for residuals of 
right tibia and fibula fracture.  
Consideration of the evaluation of the 
right shoulder should include 
consideration whether an evaluation 
should be assigned using Diagnostic Code 
5051.  If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative.  The SSOC for the issues 
of entitlement to an increased evaluation 
for recurrent dislocation of the right 
(major) shoulder with degenerative joint 
disease and entitlement to service 
connection for PTSD must contain notice 
of all relevant actions taken on the 
claim for benefits since August 2003.  
The SSOC for the issue of entitlement to 
an increased evaluation for residuals of 
right tibia and fibula fracture must 
contain notice of all relevant actions 
taken on the claim for benefits since 
July 2000.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




